DETAILED ACTION
Applicant’s amendment of July 23, 20121 overcomes the following:
Claim objection(s)
Applicant has amended claim 1. Claims 1-20 are pending.

Allowable Subject Matter
Claims 8, 15, and 20 were objected to as being dependent upon a rejected base claim, but would have been allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims, as previously Office action of 5/12/2021. However, an updated search of prior art revealed art that teaches similar feature limitations of 8, 15, and 20, respectively, and must be applied in combination with Matsumoto (primary reference) to reject claims 8, 15, and 20, as indicated further below. Therefore, the previously indicated allowable subject matter of 8, 15, and 20 has been withdrawn in view of the newly discovered reference and a new ground of rejection is warranted as follows.

Response to Arguments
Applicant’s arguments have been fully considered. However, upon further review, a new ground of rejection is warranted, as indicated further below.
Regarding independent claims 1, 9, and 16, Applicant asserts that “… Nowhere in Matsumoto is there any disclosure of “presenting, by the at least one processor, a plurality of volume rendering previews at the display system, wherein each of the plurality of volume rendering previews provides a different rotational view of the 
Examiner respectfully disagrees for the following reasons.
Matsumoto teachings disclose “a computer readable medium in which a program code (an executable program, an intermediate code program, and a source program) according to the above described image processing method is stored so that a computer can read it, and by allowing the computer (or a CPU or an MCU) to read out the program (software) stored in the storage medium and to execute it” in Par. [0098], “generate a preview data which are images provided by rendering original volume data from different angles” and “display 217 produces display of original image as well as animation display to display a plurality of images in sequence, etc., display of a plurality of preview images” in Par. [0067-71] and Par. [83-85], respectively, which describe a similar concept as the claimed “presenting, by the at least one processor (e.g. a CPU or an MCU), a plurality of volume rendering previews at the display system (e.g. display of a plurality of preview images), wherein each of the plurality of volume rendering previews provides a different rotational view of the object (e.g. generate a preview data which are images provided by rendering original volume data from different angles),” as set forth in Applicant’s independent claims 1, 9, and 16, respectively.
Therefore, based on above, examiner believes that it would be proper to apply Matsumoto in combination with additional prior art reference(s) to reject feature limitations of pending claims, as indicated below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US PG Publication No. 2007/0154075 A1), hereafter referred to as Matsumoto, in view of KIM et al. (US PG Publication No. 2012/0123266 A1), hereafter referred to as KIM.   

Regarding claim 1, Matsumoto discloses a method (Par. [0003]: an image processing method and a computer readable medium for image processing, for displaying an image using volume data such as a medical image) comprising:
presenting, by at least one processor, a volume rendering of an object having an initial view at a display system (Par. [0030-38]: initial values of a task state for the preview image are generated by using acquisition of the volume data as a trigger, and the preview image is generated by using the preview image data and the initial values of the task state… a computer readable medium of the invention having a program including instructions for permitting a computer to perform image processing, the instructions comprising… generating a preview image by using preview image data that are prepared based on volume data… displaying the generated preview image; Par. [0067-69]: Volume data generated by the volume data generating section 211 is introduced into an image data generating section 212 and a preview image data generating section 213 in an image processing section 210. The image data generating section 212 refers to a task state managed by a task state managing section 215… and generates original image using the volume data generated by the volume data generating section 211… A preview image generating section 214 refers to the task state managed by the task state managing section 215 and generates a preview image using the preview image data generated by the preview image data generating section 213. The task state managing section 215 manages parameters of angle… etc., as the task state… A display control section 216 displays the original image, the preview image, etc., generated by the image data generating section 212 and the preview image generating section 214 on the display 217. The display 217 produces display of original image as well as animation display to display a plurality of images in sequence, etc., display of a plurality of preview images, and parallel display of preview image and original image, under the control of the display control section 216… FIG. 2C shows a preview image when images of "patient D" and "heart 2" are selected out of menus shown in FIGS. 2A and 2B; Par. [0075-84]: volume data is stored in a server, etc., on a network… when the user completes an edit task of an original image (S10) at a preparation stage for preview image data, a task state for the original image (parameters of angle, magnifying scale factor, pan, WL/WW, etc., for example,) is stored (step S11). Preview image data is generated based on the stored task state of the original image (step S12). The task state and the preview image data are transferred from the computer of the client to the server (step S20)… if the volume data is not yet opened, initial values of the task state (parameters of angle… are generated (step S18), and preview image data is generated according to the initialized task state (step 19). Thus a preview image can be displayed in the same manner as when the original image is already subjected to an edit task, enabling the user to easily recognize the objective image… setting the initial values of the task state to display a preview image for an original image… If initial values of a task state are thus preset, even a preview image for an original image not yet subjected to an edit task can be displayed in the same manner as a preview image for an original image already subjected to an edit task, enabling the user to find the objective image rapidly; Par. [0098]: a computer readable medium in which a program code (an executable program, an intermediate code program, and a source program) according to the above described image processing method is stored so that a computer can read it, and by allowing the computer (or a CPU or an MCU) to read out the program (software) stored in the storage medium and to execute it; presenting, by at least one processor, a volume rendering of an object having an initial view at a display system (e.g. display system presents (i.e. displays, shows, etc.) a volume rendering of an object having an initial (i.e. original, preliminary, first, primary, default, opening, etc.) view, such as generated volume data selected for a patient, including a patient’s heart (i.e. an object), including initial values to display an initial volume image having an initial view, such as initial angle parameters, by using at least one processor and a display system, including a programmed computer (i.e. processor(s), controller(s), server(s), 
presenting, by the at least one processor, a plurality of volume rendering previews at the display system, wherein each of the plurality of volume rendering previews provides a different rotational view of the object (Par. [0067-73]: display control section 216 displays the original image, the preview image, etc., generated by the image data generating section 212 and the preview image generating section 214 on the display 217. The display 217 produces display of original image as well as animation display to display a plurality of images in sequence, etc., display of a plurality of preview images, and parallel display of preview image and original image, under the control of the display control section 216… operation section 218 sets the display angle for the preview image… etc., in response to an operation signal from a keyboard, a mouse, etc. The operation section 218 generates a control signal of each setup value and supplies the control signal to each functional block. Accordingly, while seeing the preview image displayed on the display 217, the user can change the preview image interactively and can select the volume data through checking the preview image data… FIG. 2C shows a preview image when images of "patient D" and "heart 2" are selected out of menus shown in FIGS. 2A and 2B… simple operations can be performed on the preview image. For example, the preview image corresponding to "heart 2" in the menu (heart 2 in FIG. 2C) can be rotated vertically or from side to side as indicated by arrow 11 or 12. In this case, the parameters that can be operated are angle… etc., for example… the result of the operation performed on the preview image is reflected in the original image corresponding to the preview image, so that the user can easily check the image to be opened. Further, the parameters such as the display angle, etc., specified in the preview image can be inherited to the original image through the task state managing section 215 shown in FIG. 1, enabling the user to conduct smooth medical diagnosis using the image… FIG. 3A and FIG. 3B show a preview image and FIG. 3C shows the original image after the volume data corresponding to the preview image is opened. A heart 13 is rotated from side to side on a preview screen as indicated by an arrow 14 and a heart 15 is displayed at any desired rotation angle and any desired magnifying scale power as shown in FIG. 3B. As the user performs an operation to open the original image of the volume data corresponding to the preview image, the original image (heart 16) is opened while the rotation angle and the magnifying scale power (here, the magnifying scale power is relative to the image size) applied to the preview image shown in FIG. 3B are maintained, as shown in FIG. 3C; Par. [0083-86]: FIG. 6 is a flowchart to show a preview image generating method 1 (storing of a plurality of rendering results)… images provided by rendering the original volume data from a plurality of angles are generated (step S31) at the preparation stage for preview image data. At the use stage of the preview image data, any of the rendered images is displayed in association with user operation (step S32)… FIG. 7 is a schematic representation of the preview image generating method 1 (storing of a plurality of rendering results) in the image processing method… images provided by rendering the original volume data from a plurality of angles are generated and are stored like a matrix in association with parameters… of an operation interface for preview images such as a mouse, etc., as shown in the figure. Any of the rendered images is displayed in response to the parameters… of a pointing device operated by the user… Accordingly, the user can view the preview images in response to the desired angle, etc., and can rapidly find the objective image from among a large number of images. Since the original image can be opened according to the user-desired angle, etc., specified on the preview image, the user can continue medical diagnosis based on the original image without a sense of incompatibility… FIG. 8 is a flowchart to show a preview image generating method 2 (3D by surface rendering)… images provided by rendering the original volume data from a plurality of angles are generated (step S51) at the preparation stage for preview image data; presenting, by the at least one processor, a plurality of volume rendering previews at the display system, wherein each of the plurality of volume rendering previews provides a different rotational view of the object (e.g. display system includes programmed a computer connected to a display, as shown in Fig. 1, Nos. 210 and 217, respectively, for example, which produces display (i.e. presents, shows, etc.) of a plurality of preview volume images (i.e. presenting a plurality of volume rendering previews at the display system), including images provided by rendering original volume data from a plurality (i.e. multiple, different, etc.) of angles (i.e. rotations, orientations, directions, etc.) (i.e. wherein each of the plurality of volume rendering previews provides a different rotational view of the object), as indicated above), for example), but fails to teach the following, as further recited in claim 1. 
an ultrasound system may include: an ultrasound data acquisition unit configured to transmit and receive ultrasound signals to and from a target object to acquire a plurality of ultrasound data; and a processor coupled to the ultrasound data acquisition unit and being configured to form volume data by using the plurality of ultrasound data, set a plurality of rendering directions corresponding to a plurality of geometries and render the volume data along the plurality of respective rendering directions to form a plurality of preview images… a method of providing a preview image may comprise: a) transmitting and receiving ultrasound signals to and from a target object to output a plurality of ultrasound data; b) forming volume data by using the plurality of ultrasound data; c) setting a plurality of rendering directions corresponding to a plurality of geometries; and d) rendering the volume data along the plurality of respective rendering directions to form a plurality of preview images; Par. [0016]: FIG. 1 is a block diagram showing an illustrative embodiment of an ultrasound system. As depicted therein, the ultrasound system 100 may include an ultrasound data acquisition unit 110, a user interface 120, a processor 130, a memory 140 and a display unit 150; Par. [0023-35]: the user interface 120 may receive input information from a user… the input information may include select information for selecting at least one preview image among a plurality of preview images. However, it should be noted herein that the input information may not be limited thereto. The user interface 120 may include a control panel, a trackball, a mouse, a keyboard and the like… processor 130 may be connected to the ultrasound data acquisition unit 110 and the user interface 120. The processor 130 may render the volume data along a plurality of different rendering directions to form a plurality of preview images corresponding to a plurality of views… The processor 130 may set a plurality of rendering directions corresponding to a plurality of geometries based on the reference rendering direction, at step S408. In one embodiment referring to FIG. 6, the processor 130 may set the first rendering direction 621 by rotating 90 degrees from the reference rendering direction 610, the second rendering direction 622 by rotating 180 degrees from the reference rendering direction 610 and the third rendering direction 623 by rotating 270 degrees from the reference rendering direction 610… The number of rendering directions may not be limited thereto. The processor 130 may set a plurality of rendering directions corresponding to x, y and z axes of three-dimensional Cartesian coordinates, respectively, based on the reference rendering direction… The processor 130 may render the volume data along the plurality of rendering directions to form the plurality of preview images corresponding to the plurality of rendering directions, at step S410. The preview images may include the three-dimensional ultrasound images… The processor 130 may control display of the plurality of preview images, at step S412… the processor 130 may divide a screen region of the display unit 150 into a plurality of division regions and may display the plurality of preview images on the division regions. Therefore, a user may select at least one preview image among the plurality of preview images by using the user interface 120… When the input information is provided from the user interface 120, at step S414, the processor 130 may control display of the preview image corresponding to the input information among the plurality of preview images, at step S416. In one embodiment, the processor 130 may control display of the preview image corresponding to the input information only. In another embodiment, the processor 130 may control displaying of enlarged preview image corresponding to the input information only… The display unit 150 may display the plurality of preview images formed by the processor 130. Furthermore, the display unit 150 may display the preview image corresponding to the input information provided from the user interface 120; and wherein each of the plurality of volume rendering previews is located on the display system in relation to the volume rendering at a position associated with a directional directive of a user input device (e.g. processor 130 renders (i.e. presents, displays, shows, etc.) volume data (i.e. the volume rendering) along a plurality of different rendering directions (i.e. rotations, orientations, angles, etc.) to form a plurality of preview images corresponding to a plurality of views (i.e. each of the plurality of volume rendering previews based on different rotational views of the volume rendering) by forming (i.e. generating, constructing, etc.) volume data (i.e. the volume rendering), setting a plurality of rendering directions corresponding to a plurality of geometries, and rendering the volume data along the plurality of respective rendering directions (i.e. volume rendering at positions associated with directional directives), including controlling display of the plurality of preview images by dividing a screen region of the display unit 150 into a plurality of division regions and displaying the plurality of preview images on the division 
Matsumoto and KIM are considered to be analogous art because they pertain to medical image processing applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the image processing method which produces a display of a plurality of preview images using volume data, such as a medical image data, including images provided by rendering original volume data from a plurality of angles (as disclosed by Matsumoto), with wherein each of the plurality of volume rendering previews is located on the display system in relation to the volume rendering at a position associated with a directional directive of a user input device (as taught by KIM, Abstract, Par. [0006-7, 16, 26-35]) by forming volume data by using a plurality of ultrasound data, setting a plurality of rendering directions corresponding to a plurality of geometries and rendering the 

Regarding claim 2, claim 1 is incorporated and the combination of Matsumoto and KIM, as a whole, teaches the method (Matsumoto, Par. [0003]), wherein the volume rendering is an ultrasound image (KIM, Par. [0030]: processor 130 may render the volume data along the plurality of rendering directions to form the plurality of preview images corresponding to the plurality of rendering directions, at step S410. The preview images may include the three-dimensional ultrasound images).

Regarding claim 5, claim 1 is incorporated and the combination of Matsumoto and KIM, as a whole, teaches the method (Matsumoto, Par. [0003]), wherein the plurality of volume rendering previews are presented automatically (Matsumoto, Par. [0028]: the preview image data are automatically prepared; Par. [0067-73]: display control section 216 displays the original image, the preview image, etc., generated by the image data generating section 212 and the preview image generating section 214 on the display 217. The display 217 produces display of original image as well as animation display to display a plurality of images in sequence, etc., display of a plurality of preview images, and parallel display of preview image and original image, under the control of the display control section 216… operation section 218 sets the display angle for the preview image… etc., in response to an operation signal from a keyboard, a mouse, etc. The operation section 218 generates a control signal of each setup value and supplies the control signal to each functional block. Accordingly, while seeing the preview image displayed on the display 217, the user can change the preview image interactively and can select the volume data through checking the preview image data… FIG. 2C shows a preview image when images of "patient D" and "heart 2" are selected out of menus shown in FIGS. 2A and 2B… simple operations can be performed on the preview image. For example, the preview image corresponding to "heart 2" in the menu (heart 2 in FIG. 2C) can be rotated vertically or from side to side as indicated by arrow 11 or 12. In this case, the parameters that can be operated are angle… etc., for example… the result of the operation performed on the preview image is reflected in the original image corresponding to the preview image, so that the user can easily check the image to be opened. Further, the parameters such as the display angle, etc., specified in the preview image can be inherited to the original image through the task state managing section 215 shown in FIG. 1, enabling the user to conduct smooth medical diagnosis using the image… FIG. 3A and FIG. 3B show a preview image and FIG. 3C shows the original image after the volume data corresponding to the preview image is opened. A heart 13 is rotated from side to side on a preview screen as indicated by an arrow 14 and a heart 15 is displayed at any desired rotation angle and any desired magnifying scale power as shown in FIG. 3B. As the user performs an operation to open the original image of the volume data corresponding to the preview image, the original image (heart 16) is opened while the rotation angle and the magnifying scale power (here, the magnifying scale power is relative to the image size) applied to the preview image shown in FIG. 3B are maintained, as shown in FIG. 3C; Par. [0078]: operation flow is separated into the preparation stage for preview image data and the use stage of the preview image data, so that the preparation stage for preview image data can be automatically processed in the server, etc.; Par. [0083-86]: FIG. 6 is a flowchart to show a preview image generating method 1 (storing of a plurality of rendering results)… images provided by rendering the original volume data from a plurality of angles are generated (step S31) at the preparation stage for preview image data. At the use stage of the preview image data, any of the rendered images is displayed in association with user operation (step S32)… FIG. 7 is a schematic representation of the preview image generating method 1 (storing of a plurality of rendering results) in the image processing method… images provided by rendering the original volume data from a plurality of angles are generated and are stored like a matrix in association with parameters… of an operation interface for preview images such as a mouse, etc., as shown in the figure. Any of the rendered images is displayed in response to the parameters… of a pointing device operated by the user… Accordingly, the user can view the preview images in response to the desired angle, etc., and can rapidly find the objective image from among a large number of images. Since the original image can be opened according to the user-desired angle, etc., specified on the preview image, the user can continue medical diagnosis based on the original image without a sense of incompatibility… FIG. 8 is a flowchart to show a preview image generating method 2 (3D by surface rendering)… images provided by rendering the original volume data from a plurality of angles are generated (step S51) at the preparation stage for preview image data; wherein the plurality of volume rendering previews are presented automatically (e.g. display system produces display (i.e. presents, shows, etc.) of a plurality of preview images (i.e. the plurality of volume rendering previews are presented), in which preview image data is automatically prepared (i.e. the plurality of volume rendering previews are presented automatically), based on a preparation stage for preview image data automatically processed, as indicated above), for example).

Regarding claim 6, claim 1 is incorporated and the combination of Matsumoto and KIM, as a whole, teaches the method (Matsumoto, Par. [0003]), wherein the plurality of volume rendering previews are presented in response to a user directive received from the user input device (Matsumoto, Par. [0028]: the preview image data are prepared by using completion of a task by a user as a trigger; Par. [0067-73]: display control section 216 displays the original image, the preview image, etc., generated by the image data generating section 212 and the preview image generating section 214 on the display 217. The display 217 produces display of original image as well as animation display to display a plurality of images in sequence, etc., display of a plurality of preview images, and parallel display of preview image and original image, under the control of the display control section 216… operation section 218 sets the display angle for the preview image… etc., in response to an operation signal from a keyboard, a mouse, etc. The operation section 218 generates a control signal of each setup value and supplies the control signal to each functional block. Accordingly, while seeing the preview image displayed on the display 217, the user can change the preview image interactively and can select the volume data through checking the preview image data… FIG. 2C shows a preview image when images of "patient D" and "heart 2" are selected out of menus shown in FIGS. 2A and 2B… simple operations can be performed on the preview image. For example, the preview image corresponding to "heart 2" in the menu (heart 2 in FIG. 2C) can be rotated vertically or from side to side as indicated by arrow 11 or 12. In this case, the parameters that can be operated are angle… etc., for example… the result of the operation performed on the preview image is reflected in the original image corresponding to the preview image, so that the user can easily check the image to be opened. Further, the parameters such as the display angle, etc., specified in the preview image can be inherited to the original image through the task state managing section 215 shown in FIG. 1, enabling the user to conduct smooth medical diagnosis using the image… FIG. 3A and FIG. 3B show a preview image and FIG. 3C shows the original image after the volume data corresponding to the preview image is opened. A heart 13 is rotated from side to side on a preview screen as indicated by an arrow 14 and a heart 15 is displayed at any desired rotation angle and any desired magnifying scale power as shown in FIG. 3B. As the user performs an operation to open the original image of the volume data corresponding to the preview image, the original image (heart 16) is opened while the rotation angle and the magnifying scale power (here, the magnifying scale power is relative to the image size) applied to the preview image shown in FIG. 3B are maintained, as shown in FIG. 3C; Par. [0083-86]: FIG. 6 is a flowchart to show a preview image generating method 1 (storing of a plurality of rendering results)… images provided by rendering the original volume data from a plurality of angles are generated (step S31) at the preparation stage for preview image data. At the use stage of the preview image data, any of the rendered images is displayed in association with user operation (step S32)… FIG. 7 is a schematic representation of the preview image generating method 1 (storing of a plurality of rendering results) in the image processing method… images provided by rendering the original volume data from a plurality of angles are generated and are stored like a matrix in association with parameters… of an operation interface for preview images such as a mouse, etc., as shown in the figure. Any of the rendered images is displayed in response to the parameters… of a pointing device operated by the user… Accordingly, the user can view the preview images in response to the desired angle, etc., and can rapidly find the objective image from among a large number of images. Since the original image can be opened according to the user-desired angle, etc., specified on the preview image, the user can continue medical diagnosis based on the original image without a sense of incompatibility… FIG. 8 is a flowchart to show a preview image generating method 2 (3D by surface rendering)… images provided by rendering the original volume data from a plurality of angles are generated (step S51) at the preparation stage for preview image data; wherein the plurality of volume rendering previews are presented in response to a user directive received from the user input device (e.g. display (i.e. present, show, etc.) of a plurality of preview images (i.e. the plurality of volume 

Regarding claim 7, claim 1 is incorporated and the combination of Matsumoto and KIM, as a whole, teaches the method (Matsumoto, Par. [0003]), wherein the plurality of volume rendering previews are updated in lock step with the presentation of the updated volume rendering (Matsumoto, Par. [0067-68]: Volume data generated by the volume data generating section 211 is introduced into an image data generating section 212 and a preview image data generating section 213 in an image processing section 210. The image data generating section 212 refers to a task state managed by a task state managing section 215 (described later) and generates original image using the volume data generated by the volume data generating section 211. The preview image data generating section 213 generates preview image data which is data used to generate a preview image corresponding to the image data based on the volume data generated by the volume data generating section 211 and the task state managed by the task state managing section 215. A preview image generating section 214 refers to the task state managed by the task state managing section 215 and generates a preview image using the preview image data generated by the preview image data generating section 213. The task state managing section 215 manages parameters of angle… etc., as the task state. The task state is information provided as a result of user operation and is separate from the preview image data. Upon reception of a command for changing the display angle, etc., for the preview image displayed on a display 217 from an operation section 218, the task state managing section 215 updates the task state to the content responsive to the command and stores the updated task state. A display control section 216 displays the original image, the preview image, etc., generated by the image data generating section 212 and the preview image generating section 214 on the display 217. The display 217 produces display of original image as well as animation display to display a plurality of images in sequence, etc., display of a plurality of preview images, and parallel display of preview image and original image, under the control of the display control section 216… The operation section 218 sets the display angle for the preview image… etc., in response to an operation signal from a keyboard, a mouse, etc. The operation section 218 generates a control signal of each setup value and supplies the control signal to each functional block. Accordingly, while seeing the preview image displayed on the display 217, the user can change the preview image interactively and can select the volume data through checking the preview image data; wherein the plurality of volume rendering previews are updated in lock step with the presentation of the updated volume rendering (e.g. upon reception of a command for changing the display angle, etc., for the preview images displayed on a display, the task state managing section updates the task state to the content responsive to the user command and stores the updated task state, and accordingly, while seeing the preview 

Regarding claim 8, claim 1 is incorporated and the combination of Matsumoto and KIM, as a whole, teaches the method (Matsumoto, Par. [0003]), wherein the plurality of volume rendering previews are removed from the display system in response to the direction directive received from the user input device (KIM, Par. [0023-35]: the user interface 120 may receive input information from a user… the input information may include select information for selecting at least one preview image among a plurality of preview images. However, it should be noted herein that the input information may not be limited thereto. The user interface 120 may include a control panel, a trackball, a mouse, a keyboard and the like… processor 130 may be connected to the ultrasound data acquisition unit 110 and the user interface 120. The processor 130 may render the volume data along a plurality of different rendering directions to form a plurality of preview images corresponding to a plurality of views… The processor 130 may set a plurality of rendering directions corresponding to a plurality of geometries based on the reference rendering direction, at step S408. In one embodiment referring to FIG. 6, the processor 130 may set the first rendering direction 621 by rotating 90 degrees from the reference rendering direction 610, the second rendering direction 622 by rotating 180 degrees from the reference rendering direction 610 and the third rendering direction 623 by rotating 270 degrees from the reference rendering direction 610… The number of rendering directions may not be limited thereto. The processor 130 may set a plurality of rendering directions corresponding to x, y and z axes of three-dimensional Cartesian coordinates, respectively, based on the reference rendering direction… The processor 130 may render the volume data along the plurality of rendering directions to form the plurality of preview images corresponding to the plurality of rendering directions, at step S410. The preview images may include the three-dimensional ultrasound images… The processor 130 may control display of the plurality of preview images, at step S412… the processor 130 may divide a screen region of the display unit 150 into a plurality of division regions and may display the plurality of preview images on the division regions. Therefore, a user may select at least one preview image among the plurality of preview images by using the user interface 120… When the input information is provided from the user interface 120, at step S414, the processor 130 may control display of the preview image corresponding to the input information among the plurality of preview images, at step S416. In one embodiment, the processor 130 may control display of the preview image corresponding to the input information only. In another embodiment, the processor 130 may control displaying of enlarged preview image corresponding to the input information only… The display unit 150 may display the plurality of preview images formed by the processor 130. Furthermore, the display unit 150 may display the preview image corresponding to the input information provided from the user interface 120; wherein the plurality of volume rendering previews are only), as indicate above), for example).

Regarding claim 9, Matsumoto discloses a system (Par. [0003]: an image processing method and a computer readable medium for image processing, for displaying an image using volume data such as a medical image) comprising:
a user input device configured to provide a directional directive (Par. [0067-73]: display control section 216 displays the original image, the preview image, etc., generated by the image data generating section 212 and the preview image generating section 214 on the display 217. The display 217 produces display of original image as well as animation display to display a plurality of images in sequence, etc., display of a plurality of preview images, and parallel display of preview image and original image, under the control of the display control section 216… operation section 218 sets the display angle for the preview image… etc., in response to an operation signal from a keyboard, a mouse, etc. The operation section 218 generates a control signal of each setup value and supplies the control signal to each functional block. Accordingly, while seeing the preview image displayed on the display 217, the user can change the preview image interactively and can select the volume data through checking the preview image data… FIG. 2C shows a preview image when images of "patient D" and "heart 2" are selected out of menus shown in FIGS. 2A and 2B… simple operations can be performed on the preview image. For example, the preview image corresponding to "heart 2" in the menu (heart 2 in FIG. 2C) can be rotated vertically or from side to side as indicated by arrow 11 or 12. In this case, the parameters that can be operated are angle… etc., for example… the result of the operation performed on the preview image is reflected in the original image corresponding to the preview image, so that the user can easily check the image to be opened. Further, the parameters such as the display angle, etc., specified in the preview image can be inherited to the original image through the task state managing section 215 shown in FIG. 1, enabling the user to conduct smooth medical diagnosis using the image… FIG. 3A and FIG. 3B show a preview image and FIG. 3C shows the original image after the volume data corresponding to the preview image is opened. A heart 13 is rotated from side to side on a preview screen as indicated by an arrow 14 and a heart 15 is displayed at any desired rotation angle and any desired magnifying scale power as shown in FIG. 3B. As the user performs an operation to open the original image of the volume data corresponding to the preview image, the original image (heart 16) is opened while the rotation angle and the magnifying scale power (here, the magnifying scale power is relative to the image size) applied to the preview image shown in FIG. 3B are maintained, as shown in FIG. 3C; Par. [0083-86]: FIG. 6 is a flowchart to show a preview image generating method 1 (storing of a plurality of rendering results)… images provided by rendering the original volume data from a plurality of angles are generated (step S31) at the preparation stage for preview image data. At the use stage of the preview image data, any of the rendered images is displayed in association with user operation (step S32)… FIG. 7 is a schematic representation of the preview image generating method 1 (storing of a plurality of rendering results) in the image processing method… images provided by rendering the original volume data from a plurality of angles are generated and are stored like a matrix in association with parameters… of an operation interface for preview images such as a mouse, etc., as shown in the figure. Any of the rendered images is displayed in response to the parameters… of a pointing device operated by the user… Accordingly, the user can view the preview images in response to the desired angle, etc., and can rapidly find the objective image from among a large number of images. Since the original image can be opened according to the user-desired angle, etc., specified on the preview image, the user can continue medical diagnosis based on the original image without a sense of incompatibility… FIG. 8 is a flowchart to show a preview image generating method 2 (3D by surface rendering)… images provided by rendering the original volume data from a plurality of angles are generated (step S51) at the preparation stage for preview image data; a user input device configured to provide a directional directive (e.g. 
at least one processor configured to:
present a volume rendering of an object having an initial view at a display system (Par. [0030-38]: initial values of a task state for the preview image are generated by using acquisition of the volume data as a trigger, and the preview image is generated by using the preview image data and the initial values of the task state… a computer readable medium of the invention having a program including instructions for permitting a computer to perform image processing, the instructions comprising… generating a preview image by using preview image data that are prepared based on volume data… displaying the generated preview image; Par. [0067-69]: Volume data generated by the volume data generating section 211 is introduced into an image data generating section 212 and a preview image data generating section 213 in an image processing section 210. The image data generating section 212 refers to a task state managed by a task state managing section 215… and generates original image using the volume data generated by the volume data generating section 211… A preview image generating section 214 refers to the task state managed by the task state managing section 215 and generates a preview image using the preview image data generated by the preview image data generating section 213. The task state managing section 215 manages parameters of angle… etc., as the task state… A display control section 216 displays the original image, the preview image, etc., generated by the image data generating section 212 and the preview image generating section 214 on the display 217. The display 217 produces display of original image as well as animation display to display a plurality of images in sequence, etc., display of a plurality of preview images, and parallel display of preview image and original image, under the control of the display control section 216… FIG. 2C shows a preview image when images of "patient D" and "heart 2" are selected out of menus shown in FIGS. 2A and 2B; Par. [0075-84]: volume data is stored in a server, etc., on a network… when the user completes an edit task of an original image (S10) at a preparation stage for preview image data, a task state for the original image (parameters of angle, magnifying scale factor, pan, WL/WW, etc., for example,) is stored (step S11). Preview image data is generated based on the stored task state of the original image (step S12). The task state and the preview image data are transferred from the computer of the client to the server (step S20)… if the volume data is not yet opened, initial values of the task state (parameters of angle… are generated (step S18), and preview image data is generated according to the initialized task state (step 19). Thus a preview image can be displayed in the same manner as when the original image is already subjected to an edit task, enabling the user to easily recognize the objective image… setting the initial values of the task state to display a preview image for an original image… If initial values of a task state are thus preset, even a preview image for an original image not yet subjected to an edit task can be displayed in the same manner as a preview image for an original image already subjected to an edit task, enabling the user to find the objective image rapidly; Par. [0098]: a computer readable medium in which a program code (an executable program, an intermediate code program, and a source program) according to the above described image processing method is stored so that a computer can read it, and by allowing the computer (or a CPU or an MCU) to read out the program (software) stored in the storage medium and to execute it; at least one processor configured to present a volume rendering of an object having an initial view at a display system (e.g. display system presents (i.e. displays, shows, etc.) a volume rendering of an object having an initial (i.e. original, preliminary, first, primary, default, opening, etc.) view, such as generated volume data selected for a patient, including a patient’s heart (i.e. an object), including initial values to display an initial volume image having an initial view, such as initial angle parameters, by using at least one processor and a display system, including a programmed computer (i.e. processor(s), controller(s), server(s), CPU(s), MCU(s), etc.) connected to a display, as shown in Fig. 1, Nos. 210 and 217, respectively), for example);
present a plurality of volume rendering previews at the display system, wherein each of the plurality of volume rendering previews provides a different rotational view of the object (Par. [0067-73]: display control section 216 displays the original image, the preview image, etc., generated by the image data generating section 212 and the preview image generating section 214 on the display 217. The display 217 produces display of original image as well as animation display to display a plurality of images in sequence, etc., display of a plurality of preview images, and parallel display of preview image and original image, under the control of the display control section 216… operation section 218 sets the display angle for the preview image… etc., in response to an operation signal from a keyboard, a mouse, etc. The operation section 218 generates a control signal of each setup value and supplies the control signal to each functional block. Accordingly, while seeing the preview image displayed on the display 217, the user can change the preview image interactively and can select the volume data through checking the preview image data… FIG. 2C shows a preview image when images of "patient D" and "heart 2" are selected out of menus shown in FIGS. 2A and 2B… simple operations can be performed on the preview image. For example, the preview image corresponding to "heart 2" in the menu (heart 2 in FIG. 2C) can be rotated vertically or from side to side as indicated by arrow 11 or 12. In this case, the parameters that can be operated are angle… etc., for example… the result of the operation performed on the preview image is reflected in the original image corresponding to the preview image, so that the user can easily check the image to be opened. Further, the parameters such as the display angle, etc., specified in the preview image can be inherited to the original image through the task state managing section 215 shown in FIG. 1, enabling the user to conduct smooth medical diagnosis using the image… FIG. 3A and FIG. 3B show a preview image and FIG. 3C shows the original image after the volume data corresponding to the preview image is opened. A heart 13 is rotated from side to side on a preview screen as indicated by an arrow 14 and a heart 15 is displayed at any desired rotation angle and any desired magnifying scale power as shown in FIG. 3B. As the user performs an operation to open the original image of the volume data corresponding to the preview image, the original image (heart 16) is opened while the rotation angle and the magnifying scale power (here, the magnifying scale power is relative to the image size) applied to the preview image shown in FIG. 3B are maintained, as shown in FIG. 3C; Par. [0083-86]: FIG. 6 is a flowchart to show a preview image generating method 1 (storing of a plurality of rendering results)… images provided by rendering the original volume data from a plurality of angles are generated (step S31) at the preparation stage for preview image data. At the use stage of the preview image data, any of the rendered images is displayed in association with user operation (step S32)… FIG. 7 is a schematic representation of the preview image generating method 1 (storing of a plurality of rendering results) in the image processing method… images provided by rendering the original volume data from a plurality of angles are generated and are stored like a matrix in association with parameters… of an operation interface for preview images such as a mouse, etc., as shown in the figure. Any of the rendered images is displayed in response to the parameters… of a pointing device operated by the user… Accordingly, the user can view the preview images in response to the desired angle, etc., and can rapidly find the objective image from among a large number of images. Since the original image can be opened according to the user-desired angle, etc., specified on the preview image, the user can continue medical diagnosis based on the original image without a sense of incompatibility… FIG. 8 is a flowchart to show a preview image generating method 2 (3D by surface rendering)… images provided by rendering the original volume data from a plurality of angles are generated (step S51) at the preparation stage for preview image data; presenting, by the at least one processor, a plurality of volume rendering previews at the display system, wherein each of the plurality of volume rendering previews provides a different rotational view of the object (e.g. display system includes programmed a computer connected to a display, as shown in Fig. 1, Nos. 210 and 217, respectively, for example, which produces display (i.e. presents, shows, etc.) of a plurality of preview volume images (i.e. presenting a plurality of volume rendering previews at the display system), including volume images provided by rendering original volume data from a plurality (i.e. multiple, different, etc.) of angles (i.e. rotations, orientations, directions, etc.) (i.e. wherein each of the plurality of volume rendering previews provides a different rotational view of the object), as indicated above), for example);
receive the directional directive from the user input device; and
present an updated volume rendering of the object at the display system, the updated volume rendering having an updated view of the object rotated from the initial view based on the directional directive from the user input device (Par. [0067-75]: preview image data generating section 213 generates preview image data which is data used to generate a preview image corresponding to the image data based on the volume data generated by the volume data generating section 211 and the task state managed by the task state managing section 215. A preview image generating section… generates a preview image using the preview image data generated by the preview image data generating section 213. The task state managing section 215 manages parameters of angle… etc., as the task state. The task state is information provided as a result of user operation and is separate from the preview image data. Upon reception of a command for changing the display angle, etc., for the preview image displayed on a display 217 from an operation section 218, the task state managing section 215 updates the task state to the content responsive to the command and stores the updated task state. A display control section 216 displays the original image, the preview image, etc., generated by the image data generating section 212 and the preview image generating section 214 on the display 217. The display 217 produces display of original image as well as animation display to display a plurality of images in sequence, etc., display of a plurality of preview images, and parallel display of preview image and original image, under the control of the display control section 216… operation section 218 sets the display angle for the preview image… etc., in response to an operation signal from a keyboard, a mouse, etc. The operation section 218 generates a control signal of each setup value and supplies the control signal to each functional block. Accordingly, while seeing the preview image displayed on the display 217, the user can change the preview image interactively and can select the volume data through checking the preview image data… FIG. 2C shows a preview image when images of "patient D" and "heart 2" are selected out of menus shown in FIGS. 2A and 2B… simple operations can be performed on the preview image. For example, the preview image corresponding to "heart 2" in the menu (heart 2 in FIG. 2C) can be rotated vertically or from side to side as indicated by arrow 11 or 12. In this case, the parameters that can be operated are angle… etc., for example… the result of the operation performed on the preview image is reflected in the original image corresponding to the preview image, so that the user can easily check the image to be opened. Further, the parameters such as the display angle, etc., specified in the preview image can be inherited to the original image through the task state managing section 215 shown in FIG. 1, enabling the user to conduct smooth medical diagnosis using the image… FIG. 3A and FIG. 3B show a preview image and FIG. 3C shows the original image after the volume data corresponding to the preview image is opened. A heart 13 is rotated from side to side on a preview screen as indicated by an arrow 14 and a heart 15 is displayed at any desired rotation angle and any desired magnifying scale power as shown in FIG. 3B. As the user performs an operation to open the original image of the volume data corresponding to the preview image, the original image (heart 16) is opened while the rotation angle and the magnifying scale power (here, the magnifying scale power is relative to the image size) applied to the preview image shown in FIG. 3B are maintained, as shown in FIG. 3C… when the user completes an edit task of an original image (S10) at a preparation stage for preview image data, a task state for the original image (parameters of angle…etc., for example,) is stored (step S11); Par. [0083-88]: FIG. 6 is a flowchart to show a preview image generating method 1 (storing of a plurality of rendering results)… images provided by rendering the original volume data from a plurality of angles are generated (step S31) at the preparation stage for preview image data. At the use stage of the preview image data, any of the rendered images is displayed in association with user operation (step S32)… FIG. 7 is a schematic representation of the preview image generating method 1 (storing of a plurality of rendering results) in the image processing method… images provided by rendering the original volume data from a plurality of angles are generated and are stored like a matrix in association with parameters… of an operation interface for preview images such as a mouse, etc., as shown in the figure. Any of the rendered images is displayed in response to the parameters… of a pointing device operated by the user… Accordingly, the user can view the preview images in response to the desired angle, etc., and can rapidly find the objective image from among a large number of images. Since the original image can be opened according to the user-desired angle, etc., specified on the preview image, the user can continue medical diagnosis based on the original image without a sense of incompatibility… FIG. 8 is a flowchart to show a preview image generating method 2 (3D by surface rendering)… images provided by rendering the original volume data from a plurality of angles are generated (step S51) at the preparation stage for preview image data… FIG. 8 is a flowchart to show a preview image generating method 2 (3D by surface rendering) in the image processing method of the embodiment of the invention… images provided by rendering the original volume data from a plurality of angles are generated (step S51) at the preparation stage for preview image data… rendering is performed for the combined plane (step S55)… a preview image is generated using surface data as preview image data, so that the preview image can be simply displayed in response to the user-desired angle, etc. Since the original image can be opened while maintaining the angle, etc., specified for the preview image by the user, the user can continue medical diagnosis based on the original image without a sense of incompatibility; receive the directional directive from the user input device and present an updated volume rendering of the object at the display system, the updated volume rendering having an updated view of the object rotated from the initial view based on the directional directive from the user input device (e.g. while seeing the preview volume image displayed (i.e. the initial view) on the display, the user changes (i.e. rotates, moves, etc.) the preview volume image interactively, including a response to an operation signal from a keyboard, a mouse, etc., and/or a pointing device operated by the user (i.e. receiving a directional directive from the user input device), including the initial preview image displayed corresponding to the heart (i.e. the object) above, which can be rotated vertically or from side to side (i.e. the updated volume rendering having an updated view of the object rotated from the initial view based on the directional directive from the user input device) based upon reception of a command from the user for changing the display angle, etc., for the preview volume images displayed on a display, the task state managing section updates the task state to the content responsive to the command and stores the updated task state, and the result of the operation performed on the preview volume image by the user is reflected (i.e. presented) in the original image corresponding to the preview image so that the preview image can be displayed in response to the user-desired angle, etc. (i.e. presenting an updated volume rendering of the object at the display system), as indicated above), for example); and 
the display system configured to display the volume rendering, the plurality of volume rendering previews, and the updated volume rendering (Par. [0067-68]: Upon reception of a command for changing the display angle, etc., for the preview image displayed on a display 217 from an operation section 218, the task state managing section 215 updates the task state to the content responsive to the command and stores the updated task state. A display control section 216 displays the original image, the preview image, etc., generated by the image data generating section 212 and the preview image generating section 214 on the display 217. The display 217 produces display of original image as well as animation display to display a plurality of images in sequence, etc., display of a plurality of preview images, and parallel display of preview image and original image, under the control of the display control section 216… … operation section 218 sets the display angle for the preview image… etc., in response to an operation signal from a keyboard, a mouse, etc. The operation section 218 generates a control signal of each setup value and supplies the control signal to each functional block. Accordingly, while seeing the preview image displayed on the display 217, the user can change the preview image interactively and can select the volume data through checking the preview image data; Par. [0083-88]: images provided by rendering the original volume data from a plurality of angles are generated (step S31) at the preparation stage for preview image data. At the use stage of the preview image data, any of the rendered images is displayed in association with user operation (step S32)… a preview image is generated using surface data as preview image data, so that the preview image can be simply displayed in response to the user-desired angle, etc. Since the original image can be opened while maintaining the angle, etc; the display system configured to display the volume rendering, the plurality of volume rendering previews, and the updated 
However, KIM teaches and wherein each of the plurality of volume rendering previews is located on the display system in relation to the volume rendering at a position associated with one of a plurality of directional directives of the user input device (Par. [0006-7]: an ultrasound system may include: an ultrasound data acquisition unit configured to transmit and receive ultrasound signals to and from a target object to acquire a plurality of ultrasound data; and a processor coupled to the ultrasound data acquisition unit and being configured to form volume data by using the plurality of ultrasound data, set a plurality of rendering directions corresponding to a plurality of geometries and render the volume data along the plurality of respective rendering directions to form a plurality of preview images… a method of providing a preview image may comprise: a) transmitting and receiving ultrasound signals to and from a target object to output a plurality of ultrasound data; b) forming volume data by using the plurality of ultrasound data; c) setting a plurality of rendering directions corresponding to a plurality of geometries; and d) rendering the volume data along the plurality of respective rendering directions to form a plurality of preview images; Par. [0016]: FIG. 1 is a block diagram showing an illustrative embodiment of an ultrasound system. As depicted therein, the ultrasound system 100 may include an ultrasound data acquisition unit 110, a user interface 120, a processor 130, a memory 140 and a display unit 150; Par. [0023-35]: the user interface 120 may receive input information from a user… the input information may include select information for selecting at least one preview image among a plurality of preview images. However, it should be noted herein that the input information may not be limited thereto. The user interface 120 may include a control panel, a trackball, a mouse, a keyboard and the like… processor 130 may be connected to the ultrasound data acquisition unit 110 and the user interface 120. The processor 130 may render the volume data along a plurality of different rendering directions to form a plurality of preview images corresponding to a plurality of views… The processor 130 may set a plurality of rendering directions corresponding to a plurality of geometries based on the reference rendering direction, at step S408. In one embodiment referring to FIG. 6, the processor 130 may set the first rendering direction 621 by rotating 90 degrees from the reference rendering direction 610, the second rendering direction 622 by rotating 180 degrees from the reference rendering direction 610 and the third rendering direction 623 by rotating 270 degrees from the reference rendering direction 610… The number of rendering directions may not be limited thereto. The processor 130 may set a plurality of rendering directions corresponding to x, y and z axes of three-dimensional Cartesian coordinates, respectively, based on the reference rendering direction… The processor 130 may render the volume data along the plurality of rendering directions to form the plurality of preview images corresponding to the plurality of rendering directions, at step S410. The preview images may include the three-dimensional ultrasound images… The processor 130 may control display of the plurality of preview images, at step S412… the processor 130 may divide a screen region of the display unit 150 into a plurality of division regions and may display the plurality of preview images on the division regions. Therefore, a user may select at least one preview image among the plurality of preview images by using the user interface 120… When the input information is provided from the user interface 120, at step S414, the processor 130 may control display of the preview image corresponding to the input information among the plurality of preview images, at step S416. In one embodiment, the processor 130 may control display of the preview image corresponding to the input information only. In another embodiment, the processor 130 may control displaying of enlarged preview image corresponding to the input information only… The display unit 150 may display the plurality of preview images formed by the processor 130. Furthermore, the display unit 150 may display the preview image corresponding to the input information provided from the user interface 120; and wherein each of 
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 1.

Regarding claim 10, claim 9 is incorporated and the combination of Matsumoto and KIM, as a whole, teaches the system (Matsumoto, Par. [0003]), wherein the system is an ultrasound system (KIM, Par. [0016]: FIG. 1 is a block diagram showing an illustrative embodiment of an ultrasound system. As depicted therein, the ultrasound system 100 may include an ultrasound data acquisition unit 110, a user interface 120, a processor 130, a memory 140 and a display unit 150; Par. [0030]: processor 130 may render the volume data along the plurality of rendering directions to form the plurality of preview images corresponding to the plurality of rendering directions, at step S410. The preview images may include the three-dimensional ultrasound images) or a medical workstation (Par. [0025-36]: the preview image can be operated and thus if a plurality of similar medical images exist, the objective image can be reliably determined by changing the display angle… etc., of the preview image. According to the described configuration, to display the objective medical image, the medical image in which operation for the preview image is reflected is displayed, whereby operation for the medical image can be performed following the operation performed for the preview image, so that the user can conduct smooth diagnosis, etc., using the medical image… the preview image data can be stored separately in the server or the client. Thus, for example, a specialist in image processing may perform the preparation stage for the preview image data such as image extraction and coloring, and a doctor may immediately use the preview image processed so as to be viewed easily at the same terminal or a different terminal… a computer readable medium… having a program including instructions for permitting a computer to perform image processing; Par. [0033-36]: the preview image data can be stored separately in the server or the client. Thus, for example, a specialist in image processing may perform the preparation stage for the preview image data such as image extraction and coloring, and a doctor may immediately use the preview image processed so as to be viewed easily at the same terminal or a different terminal… a computer readable medium… having a program including instructions for permitting a computer to perform image processing; wherein the system is a medical workstation (e.g. a computer (i.e. terminal, workstation, server, etc.) to perform medical evaluations using medical images, whereby operation for a medical image is performed following the operation performed for the preview image, so that the user can conduct smooth diagnosis, etc., using the medical image, as indicated above), for example).

Regarding claim 12, claim 9 is incorporated and the combination of Matsumoto and KIM, as a whole, teaches the system (Matsumoto, Par. [0003]), wherein the at least one processor is configured to automatically present the plurality of volume rendering previews (Matsumoto, Par. [0028]: the preview image data are automatically prepared; Par. [0078]: operation flow is separated into the preparation stage for preview image data and the use stage of the preview image data, so that the preparation stage for preview image data can be automatically processed in the server, etc.,; Par. [0083-86]: FIG. 6 is a flowchart to show a preview image generating method 1 (storing of a plurality of rendering results)… images provided by rendering the original volume data from a plurality of angles are generated (step S31) at the preparation stage for preview image data… FIG. 7 is a schematic representation of the preview image generating method 1 (storing of a plurality of rendering results) in the image processing method… images provided by rendering the original volume data from a plurality of angles are generated and are stored like a matrix in association with parameters… FIG. 8 is a flowchart to show a preview image generating method 2 (3D by surface rendering)… images provided by rendering the original volume data from a plurality of angles are generated (step S51) at the preparation stage for preview image data; wherein the at least one processor is configured to automatically present the plurality of volume rendering previews (e.g. display system produces display (i.e. presents, shows, etc.) of a plurality of preview images, in which preview image data is automatically prepared (i.e. automatically present the plurality of volume rendering previews), based on a preparation stage for preview image data automatically processed, as indicated above), for example).

Regarding claim 13, claim 9 is incorporated and the combination of Matsumoto and KIM, as a whole, teaches the system (Matsumoto, Par. [0003]), wherein the user the preview image data are prepared by using completion of a task by a user as a trigger; Par. [0067-73]: display control section 216 displays the original image, the preview image, etc., generated by the image data generating section 212 and the preview image generating section 214 on the display 217. The display 217 produces display of original image as well as animation display to display a plurality of images in sequence, etc., display of a plurality of preview images, and parallel display of preview image and original image, under the control of the display control section 216… operation section 218 sets the display angle for the preview image… etc., in response to an operation signal from a keyboard, a mouse, etc. The operation section 218 generates a control signal of each setup value and supplies the control signal to each functional block. Accordingly, while seeing the preview image displayed on the display 217, the user can change the preview image interactively and can select the volume data through checking the preview image data… FIG. 2C shows a preview image when images of "patient D" and "heart 2" are selected out of menus shown in FIGS. 2A and 2B… simple operations can be performed on the preview image. For example, the preview image corresponding to "heart 2" in the menu (heart 2 in FIG. 2C) can be rotated vertically or from side to side as indicated by arrow 11 or 12. In this case, the parameters that can be operated are angle… etc., for example… the result of the operation performed on the preview image is reflected in the original image corresponding to the preview image, so that the user can easily check the image to be opened. Further, the parameters such as the display angle, etc., specified in the preview image can be inherited to the original image through the task state managing section 215 shown in FIG. 1, enabling the user to conduct smooth medical diagnosis using the image… FIG. 3A and FIG. 3B show a preview image and FIG. 3C shows the original image after the volume data corresponding to the preview image is opened. A heart 13 is rotated from side to side on a preview screen as indicated by an arrow 14 and a heart 15 is displayed at any desired rotation angle and any desired magnifying scale power as shown in FIG. 3B. As the user performs an operation to open the original image of the volume data corresponding to the preview image, the original image (heart 16) is opened while the rotation angle and the magnifying scale power (here, the magnifying scale power is relative to the image size) applied to the preview image shown in FIG. 3B are maintained, as shown in FIG. 3C; Par. [0083-86]: FIG. 6 is a flowchart to show a preview image generating method 1 (storing of a plurality of rendering results)… images provided by rendering the original volume data from a plurality of angles are generated (step S31) at the preparation stage for preview image data. At the use stage of the preview image data, any of the rendered images is displayed in association with user operation (step S32)… FIG. 7 is a schematic representation of the preview image generating method 1 (storing of a plurality of rendering results) in the image processing method… images provided by rendering the original volume data from a plurality of angles are generated and are stored like a matrix in association with parameters… of an operation interface for preview images such as a mouse, etc., as shown in the figure. Any of the rendered images is displayed in response to the parameters… of a pointing device operated by the user… Accordingly, the user can view the preview images in response to the desired angle, etc., and can rapidly find the objective image from among a large number of images. Since the original image can be opened according to the user-desired angle, etc., specified on the preview image, the user can continue medical diagnosis based on the original image without a sense of incompatibility… FIG. 8 is a flowchart to show a preview image generating method 2 (3D by surface rendering)… images provided by rendering the original volume data from a plurality of angles are generated (step S51) at the preparation stage for preview image data; wherein the user input device is configured to provide a user directive, and wherein the at least one processor is configured to present the plurality of volume rendering previews in response to the user directive received from the user input device (e.g. display (i.e. present, show, etc.) of a plurality of preview images (i.e. the plurality of volume rendering previews), including images provided by rendering the original volume data from a plurality of angles, which are displayed in response to parameter of a device operated by the user (i.e. user input device is configured to provide a user directive), including a response to an operation signal from a keyboard, a mouse, etc., and/or a pointing device operated by the user (i.e. in response to a user directive received from the user input device), as indicated above), for example).

Regarding claim 14, claim 9 is incorporated and the combination of Matsumoto and KIM, as a whole, teaches the system (Matsumoto, Par. [0003]), wherein the at least Volume data generated by the volume data generating section 211 is introduced into an image data generating section 212 and a preview image data generating section 213 in an image processing section 210. The image data generating section 212 refers to a task state managed by a task state managing section 215 (described later) and generates original image using the volume data generated by the volume data generating section 211. The preview image data generating section 213 generates preview image data which is data used to generate a preview image corresponding to the image data based on the volume data generated by the volume data generating section 211 and the task state managed by the task state managing section 215. A preview image generating section 214 refers to the task state managed by the task state managing section 215 and generates a preview image using the preview image data generated by the preview image data generating section 213. The task state managing section 215 manages parameters of angle… etc., as the task state. The task state is information provided as a result of user operation and is separate from the preview image data. Upon reception of a command for changing the display angle, etc., for the preview image displayed on a display 217 from an operation section 218, the task state managing section 215 updates the task state to the content responsive to the command and stores the updated task state. A display control section 216 displays the original image, the preview image, etc., generated by the image data generating section 212 and the preview image generating section 214 on the display 217. The display 217 produces display of original image as well as animation display to display a plurality of images in sequence, etc., display of a plurality of preview images, and parallel display of preview image and original image, under the control of the display control section 216… The operation section 218 sets the display angle for the preview image… etc., in response to an operation signal from a keyboard, a mouse, etc. The operation section 218 generates a control signal of each setup value and supplies the control signal to each functional block. Accordingly, while seeing the preview image displayed on the display 217, the user can change the preview image interactively and can select the volume data through checking the preview image data; wherein the at least one processor is configured to update the plurality of volume rendering previews in lock step with the presentation of the updated volume rendering (e.g. upon reception of a command for changing the display angle, etc., for the preview images displayed on a display, the task state managing section updates the task state to the content responsive to the user command and stores the updated task state, and accordingly, while seeing the preview image displayed on the display, the user can change the preview images interactively (i.e. in lock step) and can select the volume data through checking the preview image data (i.e. plurality of volume rendering previews are updated in lock step with the presentation of the updated volume rendering), as indicated above), for example).

Regarding claim 15, claim 9 is incorporated and the combination of Matsumoto and KIM, as a whole, teaches the system (Matsumoto, Par. [0003]), wherein the at least the user interface 120 may receive input information from a user… the input information may include select information for selecting at least one preview image among a plurality of preview images. However, it should be noted herein that the input information may not be limited thereto. The user interface 120 may include a control panel, a trackball, a mouse, a keyboard and the like… processor 130 may be connected to the ultrasound data acquisition unit 110 and the user interface 120. The processor 130 may render the volume data along a plurality of different rendering directions to form a plurality of preview images corresponding to a plurality of views… The processor 130 may set a plurality of rendering directions corresponding to a plurality of geometries based on the reference rendering direction, at step S408. In one embodiment referring to FIG. 6, the processor 130 may set the first rendering direction 621 by rotating 90 degrees from the reference rendering direction 610, the second rendering direction 622 by rotating 180 degrees from the reference rendering direction 610 and the third rendering direction 623 by rotating 270 degrees from the reference rendering direction 610… The number of rendering directions may not be limited thereto. The processor 130 may set a plurality of rendering directions corresponding to x, y and z axes of three-dimensional Cartesian coordinates, respectively, based on the reference rendering direction… The processor 130 may render the volume data along the plurality of rendering directions to form the plurality of preview images corresponding to the plurality of rendering directions, at step S410. The preview images may include the three-dimensional ultrasound images… The processor 130 may control display of the plurality of preview images, at step S412… the processor 130 may divide a screen region of the display unit 150 into a plurality of division regions and may display the plurality of preview images on the division regions. Therefore, a user may select at least one preview image among the plurality of preview images by using the user interface 120… When the input information is provided from the user interface 120, at step S414, the processor 130 may control display of the preview image corresponding to the input information among the plurality of preview images, at step S416. In one embodiment, the processor 130 may control display of the preview image corresponding to the input information only. In another embodiment, the processor 130 may control displaying of enlarged preview image corresponding to the input information only… The display unit 150 may display the plurality of preview images formed by the processor 130. Furthermore, the display unit 150 may display the preview image corresponding to the input information provided from the user interface 120; wherein the at least one processor is configured to cease displaying the plurality of volume rendering previews at the display system in response to the direction directive received from the user input device (e.g. processor 130 controls display of the plurality of preview images, and after input information is provided from the user interface 120 (i.e. the direction directive received from the user input device), the processor 130 controls display of the preview image corresponding to the input information among the plurality of preview images, including controlling display of the preview image corresponding to the input only), as indicate above), for example).

Regarding claim 16, is a corresponding computer readable medium claim rejected as applied to the method claim 9 above.

Regarding claim 18, claim 16 is incorporated and is a corresponding computer readable medium claim rejected as applied to the method claim 13 above.

Regarding claim 19, claim 16 is incorporated and is a corresponding computer readable medium claim rejected as applied to the method claim 14 above.

Regarding claim 20, claim 16 is incorporated and the combination of Matsumoto and KIM, as a whole, teaches the computer readable medium (Matsumoto, Par. [0003]), comprising removing the plurality of volume rendering previews from the display system in response to the direction directive received from the user input device (KIM, Par. [0023-35]: the user interface 120 may receive input information from a user… the input information may include select information for selecting at least one preview image among a plurality of preview images. However, it should be noted herein that the input information may not be limited thereto. The user interface 120 may include a control panel, a trackball, a mouse, a keyboard and the like… processor 130 may be connected to the ultrasound data acquisition unit 110 and the user interface 120. The processor 130 may render the volume data along a plurality of different rendering directions to form a plurality of preview images corresponding to a plurality of views… The processor 130 may set a plurality of rendering directions corresponding to a plurality of geometries based on the reference rendering direction, at step S408. In one embodiment referring to FIG. 6, the processor 130 may set the first rendering direction 621 by rotating 90 degrees from the reference rendering direction 610, the second rendering direction 622 by rotating 180 degrees from the reference rendering direction 610 and the third rendering direction 623 by rotating 270 degrees from the reference rendering direction 610… The number of rendering directions may not be limited thereto. The processor 130 may set a plurality of rendering directions corresponding to x, y and z axes of three-dimensional Cartesian coordinates, respectively, based on the reference rendering direction… The processor 130 may render the volume data along the plurality of rendering directions to form the plurality of preview images corresponding to the plurality of rendering directions, at step S410. The preview images may include the three-dimensional ultrasound images… The processor 130 may control display of the plurality of preview images, at step S412… the processor 130 may divide a screen region of the display unit 150 into a plurality of division regions and may display the plurality of preview images on the division regions. Therefore, a user may select at least one preview image among the plurality of preview images by using the user interface 120… When the input information is provided from the user interface 120, at step S414, the processor 130 may control display of the preview image corresponding to the input information among the plurality of preview images, at step S416. In one embodiment, the processor 130 may control display of the preview image corresponding to the input information only. In another embodiment, the processor 130 may control displaying of enlarged preview image corresponding to the input information only… The display unit 150 may display the plurality of preview images formed by the processor 130. Furthermore, the display unit 150 may display the preview image corresponding to the input information provided from the user interface 120; wherein the plurality of volume rendering previews are removed from the display system in response to the direction directive received from the user input device (e.g. processor 130 controls display of the plurality of preview images, and after input information is provided from the user interface 120 (i.e. the direction directive received from the user input device), the processor 130 controls display of the preview image corresponding to the input information among the plurality of preview images, including controlling display of the preview image corresponding to the input information only (i.e. removing (i.e. not displaying, cease displaying, discarding, etc.) the plurality of volume rendering previews from the display system in response to the direction directive received from the user input device by displaying the preview image corresponding to the input information only), as indicate above), for example).

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, in view of KIM, as applied to claim 1 above, and in further view of LIU et al. (US PG Publication No. 2019/0156526 A1), hereafter referred to as LIU.

Regarding claim 3, claim 1 is incorporated and the combination of Matsumoto and KIM, as a whole, teaches the method (Matsumoto, Par. [0003]), comprising rendering, by the at least one processor, a three-dimensional (3D) volume to generate the volume rendering and the updated volume rendering (Matsumoto, Par. [0067]: Volume data generated by the volume data generating section 211 is introduced into an image data generating section 212 and a preview image data generating section 213 in an image processing section 210. The image data generating section 212 refers to a task state managed by a task state managing section 215 (described later) and generates original image using the volume data generated by the volume data generating section 211. The preview image data generating section 213 generates preview image data which is data used to generate a preview image corresponding to the image data based on the volume data generated by the volume data generating section 211 and the task state managed by the task state managing section 215. A preview image generating section 214 refers to the task state managed by the task state managing section 215 and generates a preview image using the preview image data generated by the preview image data generating section 213. The task state managing section 215 manages parameters of angle… etc., as the task state. The task state is information provided as a result of user operation and is separate from the preview image data. Upon reception of a command for changing the display angle, etc., for the preview image displayed on a display 217 from an operation section 218, the task state managing section 215 updates the task state to the content responsive to the command and stores the updated task state. A display control section 216 displays the original image, the preview image, etc., generated by the image data generating section 212 and the preview image generating section 214 on the display 217. The display 217 produces display of original image as well as animation display to display a plurality of images in sequence, etc., display of a plurality of preview images, and parallel display of preview image and original image, under the control of the display control section 216; Par. [0083-87]: FIG. 6 is a flowchart to show a preview image generating method 1 (storing of a plurality of rendering results)… images provided by rendering the original volume data from a plurality of angles are generated (step S31) at the preparation stage for preview image data. At the use stage of the preview image data, any of the rendered images is displayed in association with user operation (step S32)… FIG. 7 is a schematic representation of the preview image generating method 1 (storing of a plurality of rendering results) in the image processing method… images provided by rendering the original volume data from a plurality of angles are generated and are stored like a matrix in association with parameters… of an operation interface for preview images such as a mouse, etc., as shown in the figure. Any of the rendered images is displayed in response to the parameters… of a pointing device operated by the user… Accordingly, the user can view the preview images in response to the desired angle, etc., and can rapidly find the objective image from among a large number of images. Since the original image can be opened according to the user-desired angle, etc., specified on the preview image, the user can continue medical diagnosis based on the original image without a sense of incompatibility… FIG. 8 is a flowchart to show a preview image generating method 2 (3D by surface rendering)… images provided by rendering the original volume data from a plurality of angles are generated (step S51) at the preparation stage for preview image data… a preview image generating method 2 (3D by surface rendering) in the image processing method of the embodiment of the invention… images provided by rendering the original volume data from a plurality of angles are generated (step S51) at the preparation stage for preview image data… Next, coordinates of the voxel most contributing to determination of a pixel value upon rendering are recorded together with the pixel value (step S52). The recorded coordinates are connected to form a plane and the pixel values are adopted as the pixel values of points on the plane upon rendering (step S53), and a plurality of planes is combined (using a three-dimensional morphing technique) (step S54); comprising rendering, by the at least one processor, a three-dimensional (3D) volume to generate the volume rendering and the updated volume rendering (e.g.  image generating method, 3D by surface rendering, in which a plurality of planes are combined (using a three-dimensional morphing technique) (i.e. a three-dimensional (3D) volume) by rendering the original volume data from a plurality of angles are generated at the preparation stage for preview image data (i.e. a three-dimensional (3D) volume to generate the volume rendering), and upon reception of a command for changing the display angle, etc., for the preview images displayed on a display, the task state managing section updates the task state to the content responsive to the user command and stores the updated task state, and accordingly, while seeing the preview 
However, LIU teaches rendering four-dimensional (4D) volume to generate the volume rendering (Par. [0051]: an image data set corresponding to the picture or pattern. The image may be a two-dimensional image, a three-dimensional image, a four-dimensional image, or images of other dimensions; Par. [0070-71]: rendering technique may be a volume rendering technique. The volume rendering technique may use a variety of algorithms… "presenting" or "displaying" a three-dimensional image is related in the present application, the term "three-dimensional image" may still be used to describe an image obtained after an operation of "presenting" or "displaying", even if the image obtained is actually a two-dimensional image. For a basic image unit of the image obtained after "presenting" or "displaying", even if it may actually be a pixel, the term "voxel" may still be used to describe the pixel in the present application. The "voxel" may represent a voxel corresponding to the pixel in the three-dimensional image being "presented" or "displayed". When the visualization device needs to display an image of a higher dimension (e.g., a four-dimensional image), a display manner thereof may be outputting a two-dimensional image or a three-dimensional image that changes over time; Par. [0128]: the image processing of the operation 380 and the image output of the operation 390 may be performed synchronously. For example, each time when the operation 380 is performed, an output image may be generated in 390 accordingly. The output image may be further graphically presented through the user interface 160 or the human interface device 130. The user may know the process or progress of the operation through the user interface 160 or the human interface device 130; rendering four-dimensional (4D) volume to generate the volume rendering (e.g. volume rendering technique which uses an image of a higher dimension than 3D, such as a four-dimensional (4D) image (i.e. real-time/continuous 3D images), including a display manner thereof which outputs a three-dimensional image that changes over time, as indicated above), for example).
Matsumoto, JIM, and LIU are considered to be analogous art because they pertain to medical image processing applications. Therefore, the combined teachings of Matsumoto, JIM, and LIU, as a whole, would have rendered obvious the invention recited in claim 3 with a reasonable expectation of success in order to modify the image processing method which produces a display of a plurality of preview images using volume data, such as a medical image data, including images provided by rendering original volume data from a plurality of angles (as disclosed by Matsumoto) with rendering four-dimensional (4D) volume to generate the volume rendering (as taught by LIU, Abstract, Par. [0051, 70-71, 128]) when a visualization device needs to display an image of a higher dimension (e.g. a four-dimensional image) to process data/images of the image processing system or analyze processing results (Abstract, Par. [0071-72, 82]).

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto, in view of KIM, as applied to claims 1 and 9 above, and in further view of McDermott et al. (US PG Publication No. 2013/0329978 A1), hereafter referred to as McDermott, Applicant cited prior art presented as Pat. No. 9196092 via IDS.

Regarding claim 4, claim 1 is incorporated and the combination of Matsumoto and KIM, as a whole, teaches the method (Matsumoto, Par. [0003]), but fails to teach the following as further recited in claim 4.
However, McDermott teaches wherein the different rotational view of the object is provided for each of the plurality of volume rendering previews by offsetting a viewing angle from the initial view by a pre-defined amount (Par. [0031]: user may operate the user input 22 to… set rendering values (e.g., select a type of rendering or set an offset viewing angle)… The processor 12 renders different views of a selected sub-volume in response to user activation of or user sub-volume selection with the user input 22; Par. [0049]: processor 12 generates a plurality of three-dimensional representations of the volume… Each three-dimensional representation has a viewing angle relative to the volume… Substantially is used to provide for angles other than 180 degrees (e.g., +/-20 degrees), but still viewing from a direction perceived as opposite (e.g., the inflow and outflow may have an offset angle); wherein the different rotational view of the object is provided for each of the plurality of volume rendering previews by offsetting a viewing angle from the initial view by a pre-defined amount (e.g. generate a plurality of three-dimensional representations of a volume, in which ach three-dimensional representation has a 
Matsumoto, JIM, and McDermott are considered to be analogous art because they pertain to medical image processing applications. Therefore, the combined teachings of Matsumoto, JIM, and McDermott, as a whole, would have rendered obvious the invention recited in claim 4 with a reasonable expectation of success in order to modify the image processing method which produces a display of a plurality of preview images using volume data, such as a medical image data, including images provided by rendering original volume data from a plurality of angles (as disclosed by Matsumoto) with wherein the different rotational view of the object is provided for each of the plurality of volume rendering previews by offsetting a viewing angle from the initial view by a pre-defined amount (as taught by McDermott, Abstract, Par. [0031, 49]) to have different viewing angles evenly distributed for viewing diagnostically useful information (Abstract, Par. [0049, 72]).

Regarding claim 11, claim 9 is incorporated and the combination of Matsumoto and KIM, as a whole, teaches the system (Matsumoto, Par. [0003]), but fails to teach the following as further recited in claim 11.
However, McDermott teaches wherein the at least one processor is configured to provide the different rotational view of the object for each of the plurality of volume rendering previews by offsetting a viewing angle from the initial view by a pre-defined amount (Par. [0031]: user may operate the user input 22 to… set rendering values (e.g., select a type of rendering or set an offset viewing angle)… The processor 12 renders different views of a selected sub-volume in response to user activation of or user sub-volume selection with the user input 22; Par. [0049]: processor 12 generates a plurality of three-dimensional representations of the volume… Each three-dimensional representation has a viewing angle relative to the volume… Substantially is used to provide for angles other than 180 degrees (e.g., +/-20 degrees), but still viewing from a direction perceived as opposite (e.g., the inflow and outflow may have an offset angle); wherein the at least one processor is configured to provide the different rotational view of the object for each of the plurality of volume rendering previews by offsetting a viewing angle from the initial view by a pre-defined amount (e.g. processor 12 (i.e. the at least one processor) generates a plurality of three-dimensional representations of a volume, in which ach three-dimensional representation has a viewing angle relative to the volume (i.e. an initial view/viewing angle) and set volume image rendering values by setting an offset viewing angle by a pre-defined amount, such as +/-20 degrees from an initial viewing angle, as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 4 above.

Regarding claim 17, claim 16 is incorporated and is a corresponding computer readable medium claim rejected as applied to the method claim 11 above.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Examiner, Art Unit 2668